It is a great honour 
for me to address the Assembly for the first time as 
Vice-President of the Republic of South Sudan.

First, I would like to express the heartfelt 
condolences of the Government and the people of South 
Sudan to the people and the Government of the Republic 
of Kenya, in particular the families of those affected 
by the brutal and inhuman act of terror in the Kenyan 
capital, Nairobi. We condemn all acts of terrorism and 
pledge our full cooperation and support to all efforts 



geared towards ridding the region and indeed the globe 
of terrorism.

I convey sincere my gratitude, as well as that 
of President Kiir Mayardit and the people of South 
Sudan, to the United Nations, in particular the Security 
Council, the countries of the Intergovernmental 
Authority on Development, the Troika, and all people 
of goodwill for diplomatically helping us to bring to 
an end to the conflict that had devastated our country 
for decades. We are grateful in particular to the 
international community for closely monitoring the 
difficult implementation of the peace accord. Given the 
complexity of the issues involved, the implementation 
of the Comprehensive Peace Agreement (CPA) has been 
relatively successful, although the protocols of the two 
states of Southern Kordofan and Blue Nile, the case of 
the contested area of Abyei, and the demarcation of the 
borders between South Sudan and the Sudan continue 
to impede the full implementation of the peace accord.

Our country is well endowed with abundant 
natural resources. Our relations with the Sudan 
have recently involved unexpected tensions, with 
intermittent suspensions of oil flow through the Sudan. 
Inside the South itself, old quarrels dating back to 
time immemorial have re-emerged among certain 
communities over cattle-grazing and water points. 
This became complicated during the last war as guns 
of various calibre fell into the hands of unauthorized 
civilians. We are working hard as a Government to 
entrench peace in all corners of South Sudan. We have 
established programmes to rehabilitate and integrate 
former rebel groups into our armed forces and society 
at large.

We have to build a country literally from scratch, 
with non-existent physical and social infrastructure. 
This has given us the worst human development 
indicators in the world, including high maternal and 
infant mortality rates and high illiteracy rates among a 
population of over 8 million.

While we recognize that, as humans and as a 
Government, we must have made errors of judgment as 
we sought to fix a war-devastated country, successful 
steps have also been taken, and we appeal for the 
goodwill shown to us in those times of difficulty to 
continue. We are confronted with the test of adherence 
to human rights as a consequence of malicious action 
by external hands, rather than of our own making. We 
commend any objective criticism and we call on the 
experts on South Sudan also to appreciate the bigger 
picture of how well the country is run in our nine other 
states besides Jonglei.

We are presently running a Government with 
acceptable standards of competence. A decentralized 
system of governance is the outcome of a conscious 
decision taken by South Sudan’s political leadership, 
as enshrined in the 2011 transitional Constitution, to 
build a broad-based democracy in the post-conflict 
setting. We set up the 10 states with popularly elected 
governors and democratic legislatures as a nucleus of 
good governance. In 2010, President Kiir Mayardit was 
democratically and overwhelmingly elected. Our noble 
struggle was to actualize the ideals and values of true 
democracy, so cherished by our people.

According to our Constitution, the next elections 
will be held in 2015. Indeed, on 18 September, our 
President publicly confirmed the date. The governing 
party, the Sudan People’s Liberation Movement (SPLM) 
will hold another general convention in March 2014 to 
freely elect its structures in preparation for the 2015 
national general elections.

Let me turn to the issue of women. Women have 
suffered discrimination since 1956, with a literacy rate 
hardly reaching 18 per cent. The SPLM as a ruling party 
is now raising women’s political participation from the 
25 per cent in the current Constitution to a minimum 
of 35 per cent in the proposed permanent constitution.

In recent years, the National Legislative Assembly, 
of which I was twice elected Speaker and where I served 
a total of eight years, enacted a good number of laws, 
including the Petroleum Revenue Management Act and 
the Investment Act, among many others, setting out clear 
rules on how we can efficiently and prudently spend 
our oil revenues. With the support of our development 
partners in the region and internationally, we have now 
embarked on the development of our infrastructure. 
Numerous infrastructural projects are under way. 

In response to the oil shutdown last year, the 
Government implemented austerity measures. We 
reduced Government spending by 40 per cent, and at 
the moment we have considerably increased non-oil 
revenue collection. We take seriously our responsibility 
to ensure that public funds are properly utilized and 
that our spending is rigorously monitored. We are thus 
determined to uncompromisingly fight practices of 
maladministration, including corruption.

We deeply regret the loss of the lives of the Indian 
peacekeepers, the Russian helicopter crew and the 



Kenyan and South Sudanese relief workers in Pibor 
county. We express our condolences to the families and 
the Governments of those who lost their lives. We wish 
to assure the international community that such tragic 
incidents will not be repeated.

Jonglei state, the most populous, with inaccessible 
terrain, has been of particular concern to us as a 
Government as well as to the international community. 
There is no doubt about that. It has serious security and 
infrastructural impediments. We regret the security 
impediments in Jonglei and assure the international 
community of our Government’s determination to 
transform our army, the Sudan People’s Liberation 
Army (SPLA), into a professional national army 
that respects human rights and the rule of law and is 
committed to the protection of civilians. 

The President has declared a general amnesty for 
the rebel groups, and already two large groups, one 
under General Bapin and the second under General 
Johnson Oluny, have responded positively. The 
President has also ordered the mandatory disarmament 
of the civilian population and has taken legal steps to 
punish the perpetrators of human rights violations in 
Jonglei, including an SPLA Brigade Commander, who 
is now under arrest together with 13 soldiers who have 
been sentenced to prison terms that range from three to 
five years. To date 84 cases of human rights abuses have 
been tried in the courts of law. We are determined to 
see that the violations committed by some indisciplined 
SPLA elements do not go unpunished. 

Recently the Government formed a peace and 
reconciliation committee headed by top religious 
leaders to promote dialogue with all groups, including 
rebel groups in Pibor county.

The Government has allowed the United Nations 
Mission in South Sudan (UNMISS), the Office for 
the Coordination of Humanitarian Affairs (OCHA) 
and other humanitarian bodies unhindered access to 
all parts of the country, including, of course, Jonglei 
state. Regarding the situation in Pibor county, which 
has been of particular concern to all of us, we have 
determined, thanks to UNMISS and OCHA, the 
number of people who are currently registered for food 
distribution in various camps for internally displaced 
persons and villages. If that number is compared with 
the pre-conflict population of Pibor county, we could 
now be relatively relieved at the fact that most of those 
who had been unaccounted for are in fact alive and 
receiving much-needed humanitarian assistance from 
United Nations agencies and other organizations. 

Out of the total population of approximately 
140,000 in Pibor, for instance, nearly 100,000 people 
have been identified in the Pibor bush alone, along with 
another 10,000 in Juba City and 26,000 registered as 
refugees in neighbouring countries. We appeal from 
this rostrum for expeditious relief assistance in various 
forms.

Another urgent security demand is the training of 
a police force capable of eliminating the high rate of 
crime we are experiencing in Pibor county and, indeed, 
the entire country. UNMISS, to which we express our 
profound appreciation, has helped transform hundreds 
of former combatants into a police force conscious of 
the rule of law. UNMISS is doing a very commendable 
job under its able leadership. The rate of crime caused 
by the proliferation of small arms has been alarming. 
While our police force has managed to apprehend many 
criminals, others are still at large. The Government 
is committed to erasing this menace. We refute any 
allegation to the effect that such violations are deliberate 
and systematic orchestrations.

Our relationship with the Sudan has been a mixture 
of cooperation and squabbles. Fundamentally, both 
sides acknowledge that there is no alternative to lasting 
peace other than harmony and cooperation, given our 
shared history. That is why President Kiir Mayardit, 
remarkably, visited Khartoum early this month and held 
amicable discussions with his counterpart, President 
Omer Hassan Al-Bashir of the Sudan. They agreed to 
enhance cooperation on all fronts, including allowing 
the unhindered flow of oil from South Sudan through 
the Sudan.

We call on the parties at war in the Sudan to find 
a durable political solution to the conflict, a situation 
to which the CPA has provided a workable remedy. We 
urge the international community to play a positive, 
stepped-up role in narrowing the gap between both 
parties. The civil war currently taking place in the Nuba 
mountains and Blue Nile regions of the Sudan, as well 
as in Darfur, has created an influx of refugees to South 
Sudan, and that is a source of concern for us. We appeal 
for humanitarian access and supplies for those refugees. 
Given our unique knowledge, acquaintance and position 
as partners to Khartoum and former comrades-in-arms 
in the fighting forces in those two regions, in addition 
to our interest in realizing peace along our northern 



border, the Government of South Sudan can play a 
constructive mediation role if required.

On Abyei, we will continue to cooperate with the 
Republic of the Sudan to implement the agreement on 
the final status of Abyei through a referendum, set 
for October 2013 by the African Union High-Level 
Implementation Panel. The African Union Peace and 
Security Council and the United Nations Security 
Council accepted the proposal as “representing a fair, 
equitable and workable solution”. The international 
community must therefore ensure that this proposal is 
implemented expeditiously.

Our new Government in Juba, energetic and with 
new faces, is leaner, so as to reduce expenditure, but 
broader in terms of inclusiveness of other political parties 
and civil society, even those without party affiliation. 
The reshuffle has been highly supported and applauded 
countrywide, with a recent opinion poll carried out by 
two organizations — CRN and ST — showing 84.7 per 
cent for the new team and 92 per cent for the choice of 
the new Vice-President. 

While many, including our friends, had doubted 
our ability to peacefully manage as simple a political 
exercise as a cabinet reshuffle, the domestic backing 
is revealing. Our immediate agenda for the new phase, 
which we are calling phase two, is to improve health 
care, education, roads, electricity supply and the 
quality of life. We are determined to uproot impunity 
and corruption, phenomena which plague post-conflict 
States, wherever they may be, and which can derail all 
of our efforts and determination to succeed. Based on 
its resolve to combat corruption and set a new standard, 
our Government has erased 16,000 “ghost names” 
it found on the police payroll. We are carrying out a 
similar exercise in the military and other organized 
forces.

In conclusion, I wish to repeat that we remain 
steadfast in our vision of a country at peace with itself 
and with its neighbours — a country which is growing 
in security, the rule of law and human rights and 
progressing towards justice and prosperity. I offer my 
sincere thanks to our many partners and friends for their 
continued support. We look towards the future confident 
of what we, a people emerging from marginalization 
and suffering civil strife, can accomplish together.

The Organization has to redouble its efforts to 
nurture and reinforce its new Member, South Sudan, 
both economically and in its determination to put an 
end to human rights violations. It is important for the 
United Nations to monitor and promote the complete 
implementation of the cooperation agreements reached 
between South Sudan and Sudan to cement harmonious 
and peaceful coexistence.
